Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

  
 Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but are moot because they do not apply to the combination of references used below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1-3,9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (US 6734542 B2 hereinafter Nakatani) in view of Lee et al. (US 5072075 hereinafter Lee).

    PNG
    media_image1.png
    866
    959
    media_image1.png
    Greyscale

Regarding claim 1 and 11, Nakatani discloses a circuit module (Fig.4) comprising: a substrate (see Fig.4 above); an electronic component (401); a plurality of connection conductors (; a plurality of external connection terminals ( see above Fig.4) ; and a resin layer (404), wherein a first wiring pattern (see Fig.4 above) is provided on one principal surface of the substrate (see Fig.4 above), the electronic component includes a first electronic component  (401) connected to the first wiring pattern to constitute a first electronic circuit together with the first wiring pattern (see 401 connected to first wiring pattern in Fig.4 above), each of the plurality of connection conductors connects (see first columnar conductor in Fig.4 above) the first 
Nakatani is silent with respect to  a cross-sectional area of the first columnar conductor orthogonal to the normal line direction of the one principal surface of the substrate is smaller than a cross-sectional area of the second columnar conductor orthogonal to the normal line direction of the one principal surface of the substrate.
Lee discloses, in Fig.1A, a cross-sectional area of the first columnar conductor (see 10 in x-layer) orthogonal to the normal line direction of the one principal surface of the substrate (4) 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Lee to provide a larger cross section area for the second columnar conductor compared to the first columnar conductor of Nakatani in order to provide a larger connection node for the second columnar conductor that has a higher current conductivity and prevent overheating.
Regarding claim 2, Nakatani discloses, wherein the plate conductor and the second columnar conductor comprise the same material and are an integrated member ( see plate conductor 400 and second columnar conductor above integrated together and made of the same material).  
Regarding claim 3, Nakatani discloses wherein the first columnar conductor, the plate conductor and the second columnar conductor comprise the same material, and are an integrated member, and the first columnar conductor is directly connected to the first wiring pattern (see 400, first columnar conductor and second columnar conductor above). 
Regarding claim 9, Nakatani discloses wherein an entire portion of the first columnar conductor is embedded in the first resin layer, and entire portions of the plate conductor and the second columnar conductor are embedded in the second resin layer (see Fig.4 above showing first resin layer 404 and second resin layer). 
Claim (s) 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (US 6734542 B2 hereinafter Nakatani) in view of Lee et al. (US 5072075 hereinafter Lee) as applied to claim 1 above, and further in view of Ogawa et al. (US2014/0182918 hereinafter Ogawa).
Regarding claim 4 and 7-8, Nakatani discloses wherein a second wiring pattern is further provided on another principal surface of the substrate (see wiring pattern on bottom surface of substrate in Rep.Fig.4 above)

Ogawa discloses a second wiring pattern is further provided on another principal surface of the substrate (101), the electronic component (102) further includes a second electronic component (102) connected to the second wiring pattern to constitute a second electronic circuit together with the second wiring pattern, the resin layer further includes a third resin layer (104) disposed on the other principal surface of the substrate (101), and the second electronic component (102) is embedded in the third resin layer (104).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Nakatani a second electronic component connected to the second wiring pattern to constitute a second electronic circuit together with the second wiring pattern, the resin layer further includes a third resin layer disposed on the other principal surface of the substrate, and the second electronic component is embedded in the third resin layer, as taught by Ogawa in order to provide compact design of the circuit module and perform more complex circuit operations.  
Claim (s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (US 6734542 B2 hereinafter Nakatani) in view of Lee et al. (US 5072075 hereinafter Lee)  and in view of Hanya (US 20180070440).

Regarding claim 5, Nakatani discloses a circuit module (Fig.4) comprising: a substrate (see Fig.4 above); an electronic component (401); a plurality of connection conductors (; a plurality of external connection terminals ( see above Fig.4) ; and a resin layer (404), wherein a first wiring pattern (see Fig.4 above) is provided on one principal surface of the substrate (see 
 
Nakatani is silent with respect to: 1) a fourth process of forming the a first resin layer; and a cross-sectional area of the first columnar conductor orthogonal to the normal line direction of the one principal surface of the substrate is smaller than a cross-sectional area of the second columnar conductor orthogonal to the normal line direction of the one principal 
2) a third process of forming the first columnar conductor by sintering a compact produced by an ink jet method using conductive ink containing metal nanoparticles in such a manner that one end of the first columnar conductor is directly connected to the first wiring pattern or the first electronic component; a fifth process of forming the plate conductor on the surface of the first resin layer by sintering a compact produced by the ink jet method using conductive ink containing metal nanoparticles in such a manner that the plate conductor is connected to the other end of the first columnar conductor; a sixth process of forming the second columnar conductor by sintering a compact produced by the ink jet method using conductive ink containing metal nanoparticles.  
Lee discloses, in Fig.1A, a cross-sectional area of the first columnar conductor (see 10 in x-layer) orthogonal to the normal line direction of the one principal surface of the substrate (4) is smaller than a cross-sectional area of the second columnar conductor (see 10 in Y layer) orthogonal to the normal line direction of the one principal surface of the substrate (4).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Lee to provide a larger cross section area for the second columnar conductor compared to the first columnar conductor of Nakatani in order to provide a larger connection node for the second columnar conductor that has a higher current conductivity and prevent overheating.

Hanya discloses in [0017] “the circuit pattern formed by depositing conductive nanosized particles with a particle diameter equal to or less than 1 um (hereinafter, referred to as "conductive nanoparticles") using an ink jet printer or the like, followed by photonic sintering, is capable of drawing thin lines. Therefore, though this allows high- density wiring, it is difficult to pass large current. In view of this property, the present invention restricts a region where the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of the modified Nakatani a third process of forming the first columnar conductor by sintering a compact produced by an ink jet method using conductive ink containing metal nanoparticles in such a manner that one end of the first columnar conductor is directly connected to the first wiring pattern or the first electronic component; a fifth process of forming the plate conductor on the surface of the first resin layer by sintering a compact produced by the ink jet method using conductive ink containing metal nanoparticles in such a manner that the plate conductor is connected to the other end of the first columnar conductor; a sixth process of forming the second columnar conductor by sintering a compact produced by the ink jet method using conductive ink containing metal nanoparticles, as taught by Hanya in order to achieve high-density wiring, as taught by Hanya [0007].
Claim (s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (US 6734542 B2 hereinafter Nakatani) in view of Lee et al. (US 5072075 hereinafter Lee)  and in view of Hanya (US 20180070440) as applied to claim 5 above, and further in view of Ogawa et al. (US2014/0182918 hereinafter Ogawa).
Regarding claim 6, Nakatani fails to specifically teach a second wiring pattern is further provided on the other principal surface of the substrate, a second electronic component, the resin layer further includes a third resin layer disposed on the other principal surface of the substrate, and in the first process, the second electronic component is further prepared or produced, the method further comprises an eighth process of connecting the second electronic component to the second wiring pattern to constitute a second electronic circuit together with the second wiring pattern, and the method further comprises a ninth process of forming the third resin layer on the other principal surface of the substrate, and 
Ogawa discloses a second wiring pattern is further provided on another principal surface of the substrate (101), the electronic component (102) further includes a second electronic component (102) connected to the second wiring pattern to constitute a second electronic circuit together with the second wiring pattern, the resin layer further includes a third resin layer (104) disposed on the other principal surface of the substrate (101), and the second electronic component (102) is embedded in the third resin layer (104); and in the first process, the second electronic component (102) is further prepared or produced, the method further comprises an eighth process of connecting the second electronic component (102) to the second wiring pattern to constitute a second electronic circuit together with the second wiring pattern, and the method further comprises a ninth process of forming the third resin layer (104) on the other principal surface of the substrate (101), and embedding the second wiring pattern and the second electronic component (102) in the third resin layer (104). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of the modified Nakatani a second wiring pattern is further provided on the other principal surface of the substrate, a second electronic component, the resin layer further includes a third resin layer disposed on the other principal surface of the substrate, and in the first process, the second electronic component is further prepared or produced, the method further comprises an eighth process of connecting the second electronic component to the second wiring pattern to constitute a second electronic circuit together with the second wiring pattern, and the method further comprises a ninth process of forming the third resin layer on the other principal surface of the substrate, and embedding the second wiring pattern and the second electronic component in the third resin layer, as taught by Ogawa in order to provide compact design of the circuit module.

Claim (s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (US 6734542 B2 hereinafter Nakatani) in view of Lee et al. (US 5072075 hereinafter Lee) and in view of Huemoeller et al. (US 7548430 B1 hereinafter Hue).
Regarding claim 10, Nakatani discloses a circuit module (Fig.4) comprising: a substrate (see Fig.4 above); an electronic component (401); a plurality of connection conductors (; a plurality of external connection terminals ( see above Fig.4) ; and a resin layer (404), wherein a first wiring pattern (see Fig.4 above) is provided on one principal surface of the substrate (see Fig.4 above), the electronic component includes a first electronic component  (401) connected to the first wiring pattern to constitute a first electronic circuit together with the first wiring pattern (see 401 connected to first wiring pattern in Fig.4 above), each of the plurality of connection conductors connects (see first columnar conductor in Fig.4 above) the first electronic circuit to one of the plurality of external connection terminals  (see second columnar conductors in Fig.4 above) connected to the first columnar conductor), at least one of the plurality of connection conductors includes a first columnar conductor (see Rep.Fig.4 above) extending in a normal line direction of the one principal surface of the substrate, and a plate conductor (400) extending in a direction parallel to the one principal surface of the substrate, when the one end of the first columnar conductor is connected to the first electronic component (see one end of first columnar conductor electrically connected to 401) an another end of the first columnar conductor is connected to the plate conductor (see top of first columnar conductor connected to 400) , at least one of the plurality of external connection terminals is a second columnar conductor (see second columnar conductors in RepFIg.4 above)  extending in the normal line direction of the one principal surface of the substrate, Page 2 of 16Appl. No. 16/537,700 Amdt. Dated: November 3, 2021 Reply to Office action of August 25, 2021 the resin layer includes a first resin layer disposed on the one principal surface of the substrate (see 404), and a second resin layer (see second resin layer disposed on top of 404 in Rep.Fig.4 above)  disposed on the first resin layer, the first electronic component and the first columnar conductor are embedded in the first resin layer (401 and first columnar conductor embedded in 404), and the plate conductor and the 
Nakatani is silent with respect to wherein when the one end of the first columnar conductor is connected to the first electronic component, the one end of the first columnar conductor is directly connected to the first electronic component and a cross-sectional area of the first columnar conductor orthogonal to the normal line direction of the one principal surface of the substrate is smaller than a cross-sectional area of the second columnar conductor orthogonal to the normal line direction of the one principal surface of the substrate.
Lee discloses, in Fig.1A, a cross-sectional area of the first columnar conductor (see 10 in x-layer) orthogonal to the normal line direction of the one principal surface of the substrate (4) is smaller than a cross-sectional area of the second columnar conductor (see 10 in Y layer) orthogonal to the normal line direction of the one principal surface of the substrate (4).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Lee to provide a larger cross section area for the second columnar conductor compared to the first columnar conductor of Nakatani in order to provide a larger connection node for the second columnar conductor that has a higher current conductivity and prevent overheating.
Hue discloses wherein when the one end of the first columnar conductor is connected to the first electronic component, the one end of the first columnar conductor is directly connected to the first electronic component (see 22C directly connected to 16c in Fig.4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Hue to modify the first columnar conductor and electronic component of Nakatani in order to provide a more compact circuit package that can save space for other circuitry wiring to perform more complex circuit operations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 



/PETE T LEE/Primary Examiner, Art Unit 2848